                   Case: 1:17-cr-00656 Document #: 217 Filed: 03/12/20 Page 1 of 5 PageID #:1619
     ">.AO 245E     (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
                    Sheet I



                                             UNITED STATES DISTRICT COURT
                                  Northern                                 District of                                      Illinois

               UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                    V.                                               (For Organizational Defendants)

                      Tower Contracting LLC                                          CASE NUMBER: 17 CR 656-3

                                                                                      Carl Richard Buck
                                                                                     Defendant Organization·s Attorney
     THE DEFENDANT ORGANIZATION:
     0   pleaded guilty to count(s)
     0   pleaded nolo contendere to count(s)
         which was accepted by the court.
     � was found guilty on count(s)              Counts 1, 2, 3, 4, 5, 6, 7, 8, 9 and 11 of the Superseding Indictment
       after a plea of not guilty.
     The organizational defendant is adjudicated guilty of these offenses:


     Title & Section                                                                                                     Offense Ended                  Count
18   u.s.c. §     1343                Wire Fraud                                                                         4/1/2018                       1-9s

18 U.S.C. § 666(a)(2)                 Briberty                                                                           5/22/2013                      11s


                                                                                      1__ of this judgment.
             The defendant organization is sentenced as provided in pages 2 through ___

     0 The defendant organization has been found not guilty on count(s)
     X     Count(s) _All Remaining Counts__ 0 is                    X are dismissed on the motion of the United States.

                It is ordered that the defendant or 0 anization must notify the United States attorney for this district within 30 days of any change
     of name, principal business address, or maifing address until all fines, restitution, costs, and special assessments imposed by this_judgment
     are fully _paid. If orde�ed to pay restitution, the defendant organization must notify the court and United States attorney of material
     changes in economic circumstances.

     Defendant Organization·s
     Federal Employer I.D. No.:   -------------
                                  26-4 739646                                          3/12/2020
                                                                                      Date of Imposition of Judgment
     Defendant Organization ·s Principal Business Address:

      9500 Bormet Dr.                                                                             �r��
      Suite 304                                                                       Signature of Judge
      Mokena, IL 60448
                                                                                       Robert W. Gettleman                              U.S. District Judge
                                                                                      Name of Judge                                    Title of Judge


                                                                                       3/12/2020
                                                                                      Date
     Defendant Organization·s Mailing Address:

      9500 Bormet Dr.
      Suite 304
      Mokena, IL 60448
Case: 1:17-cr-00656 Document #: 217 Filed: 03/12/20 Page 2 of 5 PageID #:1620
Case: 1:17-cr-00656 Document #: 217 Filed: 03/12/20 Page 3 of 5 PageID #:1621
Case: 1:17-cr-00656 Document #: 217 Filed: 03/12/20 Page 4 of 5 PageID #:1622
Case: 1:17-cr-00656 Document #: 217 Filed: 03/12/20 Page 5 of 5 PageID #:1623
